Citation Nr: 1745320	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral chronic angle closure glaucoma and cataracts, to include as secondary to diabetes mellitus, hypertension, and hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned in November 2016. 

The Board notes that additional evidence has been associated with the claims file since the August 2014 issuance of the statement of the case (SOC). However, as this evidence does not pertain to the instant claim, agency of original jurisdiction (AOJ) review of this evidence is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral chronic angle closure glaucoma and cataracts were not caused or aggravated by a disease or injury in active service, including service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for bilateral chronic angle closure glaucoma and cataracts have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be established for disability that was caused or aggravated by a disease or injury in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder. 38 C.F.R. § 3.310(a).

In order to establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought. See 38 C.F.R. § 3.310 (2016).

The Veteran has not claimed his glaucoma was incurred in or directly caused by his active duty service; the service treatment records are silent for any complaints or symptoms of, treatment for, or diagnosis of glaucoma or any other eye impairment or disability; and there is no other evidence directly linking the current disability to service. Indeed, on his January 1971 separation report of medical history, the Veteran denied eye trouble of any sort. 

At his November 2016 Board hearing, the Veteran contended that his bilateral chronic angle closure glaucoma is secondary to his service-connected hepatitis C. Specifically, he stated that his retinopathy was found to be more likely than not related to his hepatitis C and therefore he believes his glaucoma is also related.

A VA examination report from August 2012 indicates that the Veteran was diagnosed with glaucoma in 2010. The examiner noted that the Veteran had viral hepatitis C with retinal changes. 

The Veteran is currently service-connected for diabetes mellitus with hypertension and retinopathy in both eyes. 

At a December 2013 VA examination, the diagnosis was bilateral open-angle glaucoma and bilateral snowflake cortical cataracts. The examiner concluded that it was less likely as not that glaucoma was caused by the diabetes mellitus because there "is no diabetic type glaucoma in this case which would be neovascular glaucoma. Here it is simply end stage glaucoma."

In January 2014, the AOJ obtained an addendum opinion. The examiner determined that there was no evidence of bilateral snowflake cataracts, finding instead that the Veteran had bilateral nuclear sclerosis cataracts and opining only that such condition was age-related. The examiner also concluded that the Veteran's glaucoma, characterized as chronic angle-closure (as opposed to open-angle glaucoma), was not associated with diabetes, indicating that only neovascular glaucoma could be related to diabetes. 

The Board sought an expert medical opinion through the Veterans Health Administration (VHA) in May 2017. The Veteran's complete file was reviewed by an ophthalmologist and glaucoma specialist as well as a staff physician. The ophthalmologist provided the following opinion:

It is less likely than not that either cataracts or acute chronic angle closure glaucoma are caused or aggravated by diabetes, uncontrolled hypertension, or hepatitis C. [The Veteran] was diagnosed with chronic angle closure glaucoma, left eye worse than right eye. He was treated with laser iridotomies and subsequently underwent cataract surgery bilaterally. Angle closure glaucoma is inherited as [it] is associated with anatomical crowding of the anterior chamber (front of the eye) and the outflow of fluid from the eye. Laser iridotomies open that pathway temporarily, and when cataracts progress they may close off, and these pathways typically are opened after cataract surgery." 

All of the medical opinions are against finding a relationship between the current eye disability and the Veteran's service connected disabilities.  The VHA opinion is the most probative given the expertise of the opinion provider, the definitive nature of the opinion and the fact that its conclusions are supported by a thorough rationale.  The May 2017 VHA medical specialist explained that angle closure glaucoma is inherited as it is associated with anatomical crowding of the anterior chamber and the outflow of fluid from the eye thereby making it less likely than not caused or aggravated by the Veteran's service-connected disabilities. 

The Board has considered the Veteran's l contention that because his retinopathy was found to be caused by his hepatitis C, it is likely that his other eye disabilities are related to his hepatitis C as well. The working of the human eye falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset and symptoms, any actual relation of glaucoma and cataracts to hepatitis C or any other service-connected disability requires specific medical knowledge, which the Veteran as a lay person, does not possess. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). On the other hand, such competent evidence concerning the etiology of the Veteran's glaucoma and cataracts has been provided by the medical personnel who have examined him during the current appeal. As such, the Board finds that the opinions of trained medical professionals are competent to determine the etiology of the Veteran's glaucoma and cataracts and that the Veteran's statements in this regard are not competent and therefore are afforded no probative weight. 38 C.F.R. § 3.159(a).

The preponderance of the evidence is against the Veteran's claim it is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for bilateral chronic angle closure glaucoma and cataracts is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


